Citation Nr: 1506162	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-27 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a disability manifest by dizziness.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a right leg disability.  

6.  Entitlement to service connection for a left lower abdomen disability.  

7.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disability.  

8.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.  

REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Board denied an effective date earlier than August 9, 2010, for the grant of service connection for a right ankle disability.  At that time, the Board also remanded the remaining claims to the agency of original jurisdiction (AOJ) for additional development.

The decision below addresses the service connection claims pertaining to headaches, dizziness and the back, as well as the right ankle rating claim.  The issues of entitlement to service connection for right knee disability, right leg disability, a left lower abdomen disability, and a right hip disability, to include as secondary to service connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  



FINDINGS OF FACT

1.  Any current headaches did not have their onset in service and have not been etiologically linked to the Veteran's service or any incident therein.  

2.  Any current disability manifest by dizziness did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.  

3.  Any current back disability did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.  

4.  At no time during the pendency of the appeal, even considering his pain and corresponding functional impairment, has the Veteran's right ankle disability been manifested by more than moderate limitation of motion; nor has there been evidence of ankyloses or malunion of the os calcis or astragalus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for a disability manifest by dizziness have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The criteria for an initial disability rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard August 2010 letter satisfied the duty to notify provisions for the four issues decided herein.  Additionally, the appeal of the right ankle rating arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Moreover, pursuant to the Board's June 2014 remand, records from the Social Security Administration (SSA) were obtained.  

The Veteran has been provided VA medical examinations in connection with the claims.  Most recently, the Veteran was provided a VA medical examination in July 2014 pursuant to the Board's June 2014 remand.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports, in aggregate, are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met for these four claims.


II. Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Headaches

The Veteran and his representative contend that he began to have headaches around the time of his discharge from service.  He indicates that his headaches have continued since his service and have progressively worsened.  

The Veteran's service treatment records show he intermittently complained of headaches as early as August 1980, associated with diagnosed flu.  In October 1983, he complained of headaches with an assessment of upper respiratory infection, rule out strep.  In May 1984 he complained of a constant aching headache in the right temporal area.  The assessment was questionable eye strain secondary to a new prescription.  There was no subsequent complaint, finding, treatment, or diagnosis.  

An October 2010 VA examination report shows the Veteran reported having had headaches since approximately the time of his discharge from service.  He stated that most of his headaches were not incapacitating and varied in duration from a few hours to a day.  The examiner, after reviewing the Veteran's claims file and examining him, opined that the Veteran's headaches were less likely than not caused by or the result of his service, noting that there was no documentation of any headache condition having its onset in service and no documentation of complaints or treatment of a chronic headache condition during his military service.  

Post-service treatment records, dating from 1999, show the Veteran first reported having a light headache in November 2010.  In December 2010 he reported having headaches with some nausea that were thought to be the result of his intolerance to a prescribed medication.  An August 2011 treatment record indicated that the Veteran was having daily headaches.  The assessment was headaches, and it was planned to check his West Nile titer.  

September 2011 VA treatment records show that the Veteran had symptoms, including headaches, and a history suggestive of a transient ischemic attack (TIA).  However, MRI/MRA studies of the head were not abnormal and he was currently without symptoms.  A September 2011 neurological evaluation shows assessments of basilar migraine, tension headaches and possible sleep apnea.  The examiner's differential diagnosis was episodic ataxia and the examiner opined that the Veteran's symptoms were very unlikely to be the result of TIA's as evidenced by essentially normal MRI/MRA studies of the brain with no evidence of lesions.  

Subsequent treatment records show ongoing diagnoses of basilar, tension and migraine headaches.  

A July 2014 VA examiner, while acknowledging that the Veteran reported having headaches for approximately 20 years, noted that headaches were first noted in medical records in 2010 after his hospitalization for a TIA and that he was not diagnosed with migraine headaches until 2011 during a disability assessment.  The examiner opined that the medical evidence supported the onset of the Veteran's headaches after the onset of his TIA.  The examiner opined that it was less likely than not that the Veteran's headaches had their onset in-service or were the result of his service.  

None of the medical evidence of record etiologically links the Veteran's currently diagnosed basilar, migraine or tension headaches, to his service, or any incident therein.  Although he is competent to comment on his symptoms since service, the Veteran, as a layperson, is not competent to provide the necessary etiological link to either his service or any incident therein.  Although his headaches have been attributed to different etiologies at different times during the course of the appeal, there is no competent evidence of record etiologically linking them to his service or any incident therein.  

There is no medical evidence of record indicating any headache disability until October 2010, almost 26 years after the Veteran's discharge from service, and there is no competent evidence linking any such disability to his service or any incident therein.  Although the Board previously found the October 2010 VA examiner's opinion inadequate, the July 2014 VA examiner adequately took into consideration the Veteran's report of medical history regarding his headaches.  The examiner considered the Veteran's theory, but did not endorse it.  Instead, the examiner provided a persuasive expert opinion that the Veteran's current headaches are the result of a post-service intercurrent cause-his nonservice-connected TIA.  Because the evidence pertaining to nexus weighs against the claim, all elements of the claim are not substantiated.

In sum, the preponderance of the evidence is against the claim of service connection for headaches, to include basilar, migraine and tension; there is no doubt to be resolved; and service connection for headaches is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Manifest by Dizziness

The Veteran contends that he has experienced episodes of dizziness since his active duty service.  

The Veteran's service treatment records show he intermittently complained of dizziness as early as December 1981, associated with diagnosed flu syndrome.  In June 1982, he complained of dizziness with an assessment of upper respiratory infection, gastroenteritis.  He complained of dizziness in September 1982 and October 1982 with no diagnosis noted.  January 1983 treatment records show he complained of dizziness with assessments of possible gastroenteritis and flu syndrome.  There was no subsequent complaint, finding, treatment, or diagnosis.  

Post-service treatment records, dating from 1999, show the Veteran first reported that he sometimes got dizzy in June 2005, during an Audiology consultation.  In December 2005 he reported having had two episodes of chest pressure associated with dizziness.  The diagnoses included dizziness.  In January 2006, he reported four episodes of acute onset of dizziness and leg weakness with near syncope.  He was initially diagnosed with anterior wall ischemia and underwent testing for cardiomyopathy.  However, a heart catherization study was normal.  An April 2006 treatment record indicates that the Veteran had short episodes of vertigo in response to head movement.  The diagnosis was benign paroxysmal positional vertigo.  In September 2010, the Veteran complained of chronic dizziness and reported that he became mildly dizzy when going from sitting to rising or with sudden movement of his head.  

An October 2010 VA examiner opined that, while there was some notation of complaints of dizziness in the Veteran's service treatment records, his current dizziness was less likely than not due to or the result of his service.  The examiner noted that the in-service complaints were nonspecific, and at times associated with other symptoms including flu-like symptoms.  The examiner further opined that the Veteran's current dizziness appeared to be consistent with benign paroxysmal and postural vertigo.  

Subsequent treatment records indicate that the Veteran's complaints of dizziness in August 2011 were attributed to a clinical picture that was consistent with TIA.  An August 2011 private discharge treatment records show the Veteran was provided documents regarding Meniere's disease and vertigo.  A September 2011 treatment record further indicated that the Veteran's psychotropic medications could contribute to his dizziness.  An August 2012 treatment record notes the Veteran's complaints of new onset dizziness.  The diagnosis was vertigo.  In October 2012, the Veteran complained of dizziness of two days' duration.  The impression was dizziness, suspect hypovolemia.  

A July 2014 VA examiner, while acknowledging that the Veteran report of having had episodic dizziness for approximately 20 years, noted that substantial dizziness was first noted with the onset of TIA.  The examiner further noted that the Veteran denied any treatment for dizziness other than for TIA.  The examiner opined that the medical evidence supported the onset of the Veteran's dizziness after the onset of his TIA several years before.  The examiner opined that it was less likely than not that the Veteran's dizziness had its onset in service or was the result of his service.  

Similar to the headaches claim, none of the medical evidence of record etiologically links the Veteran's current complaints of dizziness to his service, or any incident therein.  Nor is the Veteran, as a layperson, competent to provide the necessary etiological link to either his service or any incident therein.  In fact, his dizziness has been attributed on one occasion to medication intolerance and the July 2014 VA examiner attributes his dizziness to the onset of his TIA many years after his discharge from service.  

There is no medical evidence of record indicating any disability manifest by dizziness until June 2005, almost 21 years after the Veteran's discharge from service, and there is no competent evidence linking any such disability to his service or any incident therein.  The most probative evidence of record etiologically links the Veteran's episodic dizziness to diagnosed TIA.  Although the Board previously found the October 2010 VA examiner's opinion inadequate, the July 2014 VA examiner adequately took into consideration the Veteran's report of medical history regarding his dizziness.  The examiner considered the Veteran's theory, but did not endorse it.  Instead, the examiner provided a persuasive expert opinion that the Veteran's current headaches are the result of a post-service intercurrent cause-his nonservice-connected TIA.  Because the evidence pertaining to nexus weighs against the claim, all elements of the claim are not substantiated.

In sum, the preponderance of the evidence is against the claim of service connection for a disability manifest by dizziness; there is no doubt to be resolved; and service connection for a disability manifest by dizziness is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Back Disability

The Veteran contends that he injured his back in March 1981 while on active duty.  He further contends that he has continued to have a low back disability since service.  

The Veteran's service treatment records show he intermittently complained of back pain as early as March 1981, associated with pain in his left side and, while initially assessed as a possible strain, later March 1981 treatment records show assessments of urinary tract infection, rule out renal calculi, and cystitis versus early stone.  In May 1981, he again complained of back pain associated with left lower quadrant pain assessed as probable prostatitis.  There was no subsequent complaint, finding, treatment, or diagnosis for a back disability.  

Post-service treatment records, while not specifically indicating any back complaints, do note diffuse muscle pain as early as April 2010 diagnosed as diffuse myalgias.  

A June 2011 VA examination report shows the Veteran reported he had injured his back in March 1981 when he fell during simulated war maneuvers.  He reported that his low back condition had progressively worsened since then.  The examiner diagnosed lumbosacral strain with mild spondylosis deformans of the lumbar spine.  The examiner noted that March 1981 service treatment records indicated the Veteran was treated for left lower back pain and abdominal cramps with subsequent diagnosis of cystitis and kidney stone.  The examiner noted that current lumbar spine x-ray studies were consistent with the normal aging process, and opined that the low back condition was not related to service.  The examiner stated that his rationale was based on his clinical experience and medical expertise and that all the opinions expressed were with a reasonable degree of medical certainty.  

Again, the evidence does not show any actual low back disability until the June 2011 VA examiner's diagnosis of a lumbosacral strain with spondylosis deformans of the lumbar spine, almost 27 years after the Veteran's discharge from service, and there is no competent evidence linking any such disability to his service or any incident therein.  The Veteran is not competent to provide the necessary etiological link to either his service or any incident therein.  The most probative evidence, the June 2011 VA examiner's opinion, etiologically links the Veteran's current back disability to the natural aging process.  

In sum, the preponderance of the evidence is against the claim of service connection for a low back disability; there is no doubt to be resolved; and service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  

The Veteran's service-connected right ankle disability is currently rated an initial 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides a 10 percent evaluation for moderate limitation of motion in the ankle, while marked limitation of motion warrants a maximum 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The average normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Additionally, Diagnostic Code 5262 provides schedular ratings for impairment of the tibia and fibula; a moderate ankle disability warrants a 20 percent rating and a marked ankle disability warrants a 30 percent rating.  Evidence of nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  However, there is no evidence of any impairment of the tibia or fibula at any time during the course of the appeal.  Indeed, the October 2010 x-ray study of the right ankle was normal.  

The ankle can also be rated under Diagnostic Codes 5167, 5270, 5272, or 5274.  38 C.F.R. § 4.71a.  However, at no time during the pendency of his appeal has the Veteran's right ankle been diagnosed with or treated for, nor does the Veteran claim he has, loss of use of the right foot, right ankle ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  Therefore, Diagnostic Codes 5167, 5262, 5270, 5272, or 5274, are not for application at any time during the pendency of the appeal.  

Although VA treatment records intermittently note the Veteran's complaints of right ankle pain, there is no evidence of any gait abnormality or effusion.  An August 2011 VA neurology examination, while indicating the Veteran's gait and station were normal, and that there was no abnormal movements or muscle atrophy in the right lower extremity, did show diminished muscle strength of 4/5 in both ankles with dorsiflexion and plantar flexion.  A March 2012 VA treatment record also noted mild right ankle crepitus.  

While treatment records often indicate full range right ankle motion during the pendency of the appeal, both the October 2010 and October 2013 VA examiners found dorsiflexion to no less than 15 degrees, with pain beginning at 15 degrees, and plantar flexion to no less than 35 degrees, with pain beginning at 35 degrees.  No additional limitation of motion was noted with repetitive use testing.  Although the examiners opined that there was evidence of functional loss or impairment due to less movement than normal or pain on movement, the October 2013 examiner indicated that there was no significant disability of the right ankle.  In support of this opinion, the examiner noted that the Veteran walked without an antalgic gait, that he was able to stand high on his toes without difficulty and that the Veteran reported that he walked approximately one mile every other day.  The examiner further noted that the Veteran's calves were symmetrical and that there was no evidence of any right ankle deformity, swelling or laxity.  

Even accounting for restricted motion due to pain, the Veteran's right ankle disability is productive of no more than a 5 degree restriction in both dorsiflexion and plantar flexion, which does not rise to the level of a marked limitation of motion.  

As the VA examiners have noted no other significant effects from the Veteran's right ankle disability, a schedular rating in excess of 10 percent is not warranted for the Veteran's right ankle disability under the listed diagnostic codes.

Accordingly, the preponderance of the evidence is against an initial rating in excess of 10 percent; there is no doubt to be resolved; and a higher rating for a right ankle disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  38 C.F.R. § 3.321(b)(1) (2014).  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the first Thun element is not satisfied.  During the pendency of the appeal, the Veteran's service-connected right ankle disability has been manifested by signs and symptoms such as limitation of motion, pain, weakness, and tenderness, which impair his ability to stand or ambulate for long periods of time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion and overall impairment.  See, e.g. 38 C.F.R. § 4.71a, Diagnostic Codes 5056, 5256, 5271.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by limitation of motion, pain, weakness, and tenderness.  In short, there is nothing exceptional or unusual about the Veteran's right ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's right ankle disability, referral for extraschedular consideration is not required at any time during the pendency of the appeal. 


ORDER

Service connection for headaches is denied.  

Service connection for a disability manifest by dizziness is denied.  

Service connection for a back disability is denied.  

An initial disability rating in excess of 10 percent for a right ankle disability is denied.  


REMAND

Although a July 2014 VA examiner found that there was insufficient clinical evidence to warrant distinct left lower abdomen, right knee, right leg and right hip diagnoses, earlier VA treatment records do show diffuse joint pain associated with the right knee and leg with diagnosed myalgias.  Further, an October 2010 VA examiner, when assessing the Veteran's left lower abdomen, diagnosed diverticulitis.  The October 2010 VA examination report further showed limitation of right knee motion and right leg tenderness.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the competent medical evidence of record tends to show that the Veteran has had diagnosed diverticulitis and diffuse myalgias that included the right hip, knee and leg during the pendency of his service connection claims.  

In compliance with the June 2014 Board remand, the VA examiner who conducted a July 2014 orthopedic examination provided medical opinions regarding whether the Veteran's currently claimed left lower abdomen, right knee, right leg and right hip disabilities were etiologically related to his service.  However, the opinion did not substantially comply with the remand instructions, as the examiner did not address relevant medical evidence of currently diagnosed disabilities.  Nor did the examiner provide adequate rationales for his opinions.  In this regard, the opinions are based on a lack of objective evidence of disabilities at the time of the examination and the lack of objective clinical evidence of treatment for relevant complaints for many years after service and the examiner did comment on the Veteran's reports of symptoms since service or his belief that his service-connected right ankle disability caused his current right hip symptomatology in the years since service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, another opinion should be obtained for each claimed disability on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any left abdomen disability, to include diagnosed diverticulitis, as well as right knee, leg and hip disabilities, found to be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left lower abdomen disability, right knee, right leg, and/or right hip disability is related to his active service, or any incident therein. 

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right hip disability was caused by or aggravated by his service-connected right ankle disability.  

The VA examiner must comment on evidence of post-service diagnoses of diverticulitis, diffuse myalgias, and objective evidence of right knee and leg tenderness, as well as the Veteran's history of symptoms since his active duty.

The examination report must include a complete rationale for all opinions expressed.  

2.  Then, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


